Amendment No. 7 to Participation Agreement Franklin Templeton Variable Insurance Products Trust Franklin/Templeton Distributors, Inc. Protective Life Insurance Company Investment Distributors, Inc. Franklin Templeton Variable Insurance Products Trust (the “Trust”), Franklin/Templeton Distributors, Inc. (the “Underwriter,” and together with the Trust, “we” or “us”), Protective Life Insurance Company (“you”), Investment Distributors, Inc. and Investors Brokerage Services, Inc., your distributors, on your behalf and on behalf of certain Accounts, have previously entered into a Participation Agreement dated January 1, 2004 and subsequently amended May 1, 2006, September 29, 2006, May 1, 2007, November 1, 2007, November 2, 2009 and August 16, 2010 (the “Agreement”).The parties now desire to amend the Agreement by this amendment (the “Amendment”). Except as modified hereby, all other terms and conditions of the Agreement shall remain in full force and effect.Unless otherwise indicated, the terms defined in the Agreement shall have the same meaning in this Amendment. A M E N D M E N T For good and valuable consideration, the receipt of which is hereby acknowledged, the parties agree to amend the Agreement as follows: 1. Investor Brokerage Services, Inc. has been dissolved and Investment Distributors, Inc. has assumed the obligations of Investor Brokerage Services, Inc.Accordingly, Investor Brokerage Services, Inc. is no longer a party to the agreement. 2. Schedules B and C of the Agreement are deleted and replaced in their entirety with the Schedules B and C attached hereto, respectively. 3. All other terms and provisions of the Agreement not amended herein shall remain in full force and effect. IN WITNESS WHEREOF, each of the parties has caused its duly authorized officers to execute this Amendment effective as of July 1, 2012. The Trust: Franklin Templeton Variable Insurance Products Trust Only on behalf of each Portfolio listed on Schedule C of the Agreement. By: Name:Karen L. Skidmore Title:Vice President The Underwriter: Franklin/Templeton Distributors, Inc. By: Name:Thomas M. Regner Title:Executive Vice President The Company: Protective Life Insurance Company By: Name:Carolyn Johnson Title:Executive Vice President and Chief Operating Officer The Distributor of the Company: Investment Distributors, Inc. By: Name: Edwin V. Caldwell Title: President 2 Schedule B Accounts of the Company Name of Account SEC Registration Yes/No Separate Account VL Yes First Variable Annuity Fund E Yes Protective Variable Annuity Separate Account Yes Protective Variable Life Separate Account Yes Protective Acquired Variable Annuity Separate Account (formerly Chase Variable Annuity Separate Account) Yes Titanium Annuity Variable Account (formerly United Investors Life Ins. Co. Account) Yes Titanium Universal Life Variable Account (formerly United Investors Life Ins. Co. Account) Yes 3 ScheduleC Available Portfolios and Classes of Shares of the Trust 1. Franklin Flex Cap Growth Securities Fund – Class 2 2. Franklin Global Real Estate Securities Fund- Class 2 3. Franklin Income Securities Fund – Class 2 4. Franklin Large Cap Value Securities Fund- Class 2 5. Franklin Rising Dividends Securities Fund – Class 2 6. Franklin Small Cap Value Securities Fund – Class 2 7. Franklin Small-Mid Cap Growth Securities Fund – Class 2 8. Franklin U.S. Government Fund – Class 2 9. Mutual Shares Securities Fund – Class 2 Templeton Developing Markets Securities Fund – Class 2 Templeton Foreign Securities Fund - Class 2 Templeton Global Bond Securities Fund – Class 2 Templeton Growth Securities Fund - Class 2 In addition to portfolios and classes of shares listed above, any additional Portfolios and classes of shares other than Class 3 shares are included in this ScheduleC listing provided that: the General Counsel of Franklin Templeton Investments receives from a person authorized by you a written notice in the form attached (which may be electronic mail or sent by electronic mail) (“Notice”) identifying this Agreement as provided in the Notice and specifying: (i)the names and classes of shares of additional Portfolios that you propose to offer as investment options of the Separate Accounts under the Contracts; and (ii)the date that you propose to begin offering Separate Account interests investing in the additional Portfolios under the Contracts; and we do not within ten (10) Business Days following receipt of the Notice send you a writing (which may be electronic mail) objecting to your offering such Separate Accounts investing in the additional Portfolios and classes of shares under the Contracts. Provided that we do not object as provided above, your Notice shall amend, supplement and become a part of this ScheduleC and the Agreement. 4 Form of Notice Pursuant to Schedule C of Participation Agreement To:General Counsel c/o Linda Lai (Llai@frk.com;) or Kevin Kirchoff (kkircho@frk.com) Fax: 650 525-7059 Franklin Templeton Investments 1 Franklin Parkway, Bldg. 920, 2nd Floor San Mateo, CA94403 With respect to the following agreement(s) (collectively, the “Agreement”) (please reproduce and complete table for multiple agreements): Date of Participation Agreement: Insurance Company(ies): Insurance Company Distributor(s): As provided by ScheduleC of the Agreement, this Notice proposes to Franklin Templeton Variable Insurance Products Trust, and Franklin/Templeton Distributors, Inc. the addition as of the offering date(s) listed below of the following Portfolios as additional investment options listed on Schedule C: Names and Classes of Shares of Additional Portfolios Listing of current classes for your reference: Class 1 (no 12b-1 fee); Class 2 (12b-1 fee of 25 bps); or Class4 (12b-1 fee of 35 bps). Offering Date(s) Name and title of authorized person of insurance company: Contact Information: 5
